Case 3:19-cv-01658-TAD-KLH Document 20 Filed 01/21/21 Page 1 of 1 PageID #: 583




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

TINA MARIE MAYO                                            CASE NO. 3:19-CV-1658

VERSUS                                                     JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER,                                 MAG. JUDGE KAREN L. HAYES
U.S. SOCIAL SECURITY ADMINISTRATION

                                       JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 19] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s decision is

 AFFIRMED, in its entirety, and that this matter is hereby DISMISSED WITH PREJUDICE.

        Monroe, Louisiana, this 21st day of January, 2021.


                                                     ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
